Exhibit 10.1

FIRST AMENDMENT

TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (this “Amendment”) is entered into as
of September 14, 2011, by and among the Lenders identified on the signature
pages hereof (such Lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), BMO Harris Bank N.A., formerly known as
Harris N.A., as administrative agent for the Lenders (in such capacity,
“Agent”), and Cobra Electronics Corporation, a Delaware corporation
(“Borrower”).

WHEREAS, Borrower, Agent, and the Lenders are parties to that certain Credit
Agreement dated as of July 16, 2010 (as amended, modified or supplemented from
time to time, the “Credit Agreement”); and

WHEREAS, Borrower has requested that Agent and the Lenders agree to amend and
modify the Credit Agreement as provided herein, subject to the terms and
conditions contained herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 below and in reliance upon the representations and
warranties of Borrower set forth in Section 6 below, the Credit Agreement is
amended as follows:

(a) Annex I of the Credit Agreement is hereby amended to add the following
defined term in appropriate alphabetical order as follows:

“First Amendment Effective Date” means September 14, 2011.

(b) The last sentence of the defined term “Revolving Credit Commitment” set
forth in Annex I of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Borrower and the Lenders acknowledge and agree that the Revolving Credit
Commitments of the Lenders aggregate $30,000,000 on the First Amendment
Effective Date.”

(c) Schedule 1 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A hereto.

3. Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document or a



--------------------------------------------------------------------------------

waiver of any other terms or provisions thereof, and the Credit Agreement and
the other Loan Documents shall remain unchanged and shall continue in full force
and effect, in each case as amended hereby.

4. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents,
in each case as amended hereby, represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of its Obligations. The Liens and rights
securing payment of its Obligations are hereby ratified and confirmed by
Borrower in all respects.

5. Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the satisfaction of the following conditions precedent:

(a) Each party hereto shall have executed and delivered this Amendment to Agent;

(b) Agent shall have received from Borrower for each Lender a duly executed
Amended and Restated Revolving Note dated the date hereof and each in form and
substance satisfactory to Agent (the “Amended and Restated Notes”);

(c) Agent shall have received a fully and manually executed First Amendment to
Real Property Mortgage with respect to the real Property located at 6500 W.
Cortland Avenue, Chicago, Illinois 60607, in form and substance satisfactory to
Agent (the “Mortgage Amendment”);

(d) Agent shall have received a copy of resolutions of Borrower’s board of
directors (or analogous governing board) authorizing the execution, delivery and
performance of this Amendment, the Amended and Restated Notes and the Mortgage
Amendment, in form and substance satisfactory to Agent;

(e) Agent shall have received for each Lender the favorable written opinions of
counsel to Borrower, in form and substance satisfactory to Agent;

(f) Borrower shall have paid to Agent, for the pro rata benefit of the Lenders,
an amendment fee equal to $25,000; and

(g) No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.

6. Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:

(a) All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);

 

2



--------------------------------------------------------------------------------

(b) No Default or Event of Default has occurred and is continuing;

(c) This Amendment constitutes a legal, valid and binding obligation of Borrower
and is enforceable against Borrower in accordance with its respective terms.

7. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all costs and expenses of Agent
(including the reasonable fees and expenses of outside counsel for Agent) in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

(b) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

8. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and the Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of its respective successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including,

 

3



--------------------------------------------------------------------------------

without limitation, for or on account of, or in relation to, or in any way in
connection with any of the Credit Agreement, or any of the other Loan Documents
or transactions thereunder or related thereto, other than to the extent of those
Claims which arise from the gross negligence or willful misconduct of the
applicable Releasee as determined in a final, non-appealable judgment by a court
of competent jurisdiction.

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

COBRA ELECTRONICS CORPORATION By:  

/s/ Robert J. Ben

Name:  

Robert J. Ben

Title:  

Senior Vice-President and CFO

BMO HARRIS BANK N.A., formerly known as Harris N.A., in its individual capacity
as a Lender and as Agent By:  

/s/ William J. Kennedy

Name:  

William J. Kennedy

Title:  

Vice President

FIFTH THIRD BANK, in its individual capacity as a Lender By:  

/s/ Herbert M. Kidd II

Name  

Herbert M. Kidd II

Title  

Vice President

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE 1

COMMITMENTS

 

NAME OF LENDER

   REVOLVING CREDIT COMMITMENT  

BMO Harris Bank N.A., formerly known as Harris N.A.

   $ 18,000,000   

Fifth Third Bank

   $ 12,000,000      

 

 

 

TOTAL

   $ 30,000,000      

 

 

 